DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-5, 11-12, 18-24, 32-37, 43-48, 52 and 54-55 are pending in the application.  Claims 6-10, 13-17, 25-31, 38-42, 49-51, 53 and 56-58 are cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Appl. No. 63/034,088, filed June 3, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 21-22, 34-35 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites (in part) the phrase “wherein said compound is a crystalline solid substantially free of amorphous compound 1”.  The term “substantially free” in claim 2 is a relative term which renders the claim indefinite. Discussion of the meaning of “substantially free of amorphous compound 1” as meaning that the compound contains no significant amount of amorphous compound 1 at [0034], and two non-limiting embodiments, is acknowledged.  However, the term “significant amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of significance, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 21, 34 and 45 have an analogous issue.
Claim 3 recites (in part) the phrase “wherein said compound is substantially free of impurities”.  The term “substantially free” in claim 2 is a relative term which renders the claim indefinite. Discussion of the meaning of “substantially free of impurities” as meaning that the compound contains no significant amount of extraneous matter at [0029], and two non-limiting embodiments, is acknowledged.  However, the term “significant amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of significance, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 22, 35 and 46 have an analogous issue.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 12, 24, 37 and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, depending from claim 4, the claim recites (in part) “having one or more peaks in its X-ray powder diffraction pattern selected from those at about 6.0, about, 16.5, about 17.2, about 23.0 and about 23.9 degrees 2-theta”.  However, claim 4 recites Form A, characterized in the specification at p. 5 [0037] by XRPD as exhibiting the full set of 8 peaks as follows:


    PNG
    media_image1.png
    235
    431
    media_image1.png
    Greyscale

Accordingly, claim 5, which recites a limited set of characterizing XRPD diffraction peaks (one or more peaks selected from 6.0, 16.5, 17.2, 23.0 and 23.9 2Θ), fails to further limit the limitations of claim 4, but rather effectively broadens the claimed subject matter of claim 4, which requires 8 characteristic diffraction peaks.  Claim 5 is therefore in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12, 24, 37 and 48 each suffer from an analogous problem; i.e., being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 22, 32, 35, 43, 46, 52 and 54-55 are rejected under 35 U.S.C. 103 as being obvious over WO 2020/113233 A1 (effective filing date 30 November 2018) in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 18-19, 32 and 43, WO 2020/113233 A1 teaches compound A-417 at p. 503 (Table 1): 
    PNG
    media_image2.png
    283
    927
    media_image2.png
    Greyscale
, corresponding to compound 1.  Pharmaceutically acceptable salts are envisioned in embodiments (see p. 539). The compound is demonstrated as a particularly effective IRAK4 modulator, for example, in pre-clinical studies of psoriasis (p. 1778 Example 53) and dose-dependent IRAK4 knockdown (p. 1780 Example 55; Figure 38).  The reference (p. 16-17) further envisions pharmaceutically acceptable salts of the inventive compounds disclosed therein, including acid addition salts.  Among these salts are hydrochloric acid salts, fumaric acid salts and maleic acid salts.  The reference describes pharmaceutically accepable salts as “well known in the art.”
The reference does not explicitly teach HCl, fumarate or maleate salts of compound 1.
However, Berge (p. 2 Table 1) teaches 53 FDA-approved, commercially marketed salts, including the hydrochloride, fumarate and maleate salts, where hydrochloride salts make up approximately 43% of all FDA-approved commercially marketed salts (p. 2 Table 1).
Regarding obviousness of pharmaceutically acceptable salts of a known pharmaceutically effective compound, the factual situation is analogous to Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321, which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as amlodipine was called “unimportant, if not actually irrelevant”. The Court further noted that “upon making a new acid addition salt, it was routine in the art to verify the expected physicochemical characteristics of each salt” (p. 10 lines 99-102), so that if “one skilled in the art would have had a reasonable expectation of success at the time the invention was made” one “merely had to verify that expectation” and learn of these properties (p. 11 lines 6-9). Moreover, the Court found this “analogous to the optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).  Here, as in Pfizer, Inc. v Apotex, the ordinary artisan at the time the application was effectively filed would have found it logical to try to form acid addition salts based on the set of pharmaceutically acceptable acids known to form pharmaceutically acceptable salts, according to , for example, the Berge reference, with a reasonable expectation of success.
 A skilled artisan at the time the application was effectively filed would be motivated to make pharmaceutically-acceptable acid addition salts of the recited biologically advantageous active ingredient based on anions well-known in the art, the development process including looking in the prior art to find anions having precedence for use within the pharmaceutical industry, thereby logically using Berge's list of FDA-approved anions to produce one or more salt forms for ready incorporation into a dosage form, where said skilled artisan would have had a reasonable expectation of success that an acid addition salt of any of the claimed forms could be made and would work for its intended purpose, in the absence of convincing evidence of unexpected results.
Regarding dependent claims 22, 35 and 46, motivated to attain the highest purity possible in a pharmaceutical product destined for administration to a patient, it would have been within the ordinary artisan at the time the application was effectively filed to purify the recited salt forms away from impurities in a routine and convention manner using available methods such as crystallization and/or chromatographic purification, with a reasonable expectation of success, in the absence of unexpected results.
Regarding claim 52, the primary reference teaches solid compositions such as tablets and capsules comprising various excipients (p. 589; [00828]).
Regarding claim 54, the primary reference teaches methods of inhibiting or degrading IRAK proteins comprising contacting a biological sample with a compound of the invention (p. 590; [00832]).
Regarding claim 55, the primary reference teaches methods of treating an IRAK-mediated disorder, disease or condition in a patient comprising administering to the patient a compound of the invention.
Claims  20-21, 33-34 and 44-45 are rejected under 35 U.S.C. 103 as being obvious over WO 2020/113233 A1 (effective filing date 30 November 2018) in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19), further in view of STIEGER (Crystallization-Science and Technology 2012:183-204).
The teachings of WO 2020/113233 A1 (effective filing date 30 November 2018) and BERGE are set forth above.  The primary reference (p. 588; [00825]] further notes that the rate of absorption of the compound depends upon its rate of dissolution that, in turn, may depend upon crystal size or crystalline form.
WO 2020/113233 A1 and Berge together do not teach the recited salt forms in crystalline form or in crystalline form substantially free of amorphous salt forms.
Regarding the added limitation of crystallinity of claims 20, 33 and 44, Stieger (p. 183 par. 1) teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, but also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to prepare the known and pharmaceutically advantageous compound demonstrated in WO 2020/113233 A1 to be particularly effective biologically, in  a pharmaceutically effective salt in a manner taught by Berge, and in crystalline form in order to accrue the advantages of crystallinity elaborated by Stieger, with a reasonable expectation of success, in the absence of unexpected results.
Regarding the added limitation of substantial freedom of amorphous forms in the claimed crystalline salts of claims 21, 34 and 45, motivated to attain the highest purity possible in a pharmaceutical product destined for administration to a patient, it would have been within the ordinary artisan at the time the application was effectively filed to purify the recited salt forms away from contaminating amophous forms in a routine and conventional manner using available methods such as crystallization and/or chromatographic purification, with a reasonable expectation of success, in the absence of unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 22, 32, 35, 43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,117,889 in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19).
Claim 13 of 11,117,889 claims compound I-417 and salts as follows: 
    PNG
    media_image3.png
    369
    505
    media_image3.png
    Greyscale
.  The patent defines “pharmaceutically acceptable salts” as follows:
		
    PNG
    media_image4.png
    703
    532
    media_image4.png
    Greyscale

Berge (p. 2 Table 1) teaches 53 FDA-approved, commercially marketed salts, including the hydrochloride, fumarate and maleate salts, where hydrochloride salts make up approximately 43% of all FDA-approved commercially marketed salts (p. 2 Table 1).  It is noted that the inventors cite the Berge reference (vide supra) in defining/discussing envisioned pharmaceutically accepable salts of the inventive compounds.
Regarding obviousness of pharmaceutically acceptable salts of a known pharmaceutically effective compound, the factual situation is analogous to Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321, which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as amlodipine was called “unimportant, if not actually irrelevant”. The Court further noted that “upon making a new acid addition salt, it was routine in the art to verify the expected physicochemical characteristics of each salt” (p. 10 lines 99-102), so that if “one skilled in the art would have had a reasonable expectation of success at the time the invention was made” one “merely had to verify that expectation” and learn of these properties (p. 11 lines 6-9). Moreover, the Court found this “analogous to the optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).  Here, as in Pfizer, Inc. v Apotex, the ordinary artisan at the time the application was effectively filed would have found it logical to try to form acid addition salts based on the set of pharmaceutically acceptable acids known to form pharmaceutically acceptable salts, according to , for example, the Berge reference, with a reasonable expectation of success.
 A skilled artisan at the time the application was effectively filed would be motivated to make any of the art-recognized pharmaceutically-acceptable acid addition salts of the recited biologically advantageous active ingredient based on anions well-known in the art, the development process including looking in the prior art to find anions having precedence for use within the pharmaceutical industry, thereby logically using, for example, Berge's list of FDA-approved anions, including the HCl, fumarate or maleate salts, to produce one or more salt forms for ready incorporation into a dosage form, where said skilled artisan would have had a reasonable expectation of success that an acid addition salt of any of the claimed forms could be made and would work for its intended purpose, in the absence of convincing evidence of unexpected results.
Claims  20-21, 33-34 and 44-45 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 11,117,889 in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19) further in view of STIEGER (Crystallization-Science and Technology 2012:183-204).
Claim 13 of 11,117,889 claims compound I-417 and salts as follows: 
    PNG
    media_image3.png
    369
    505
    media_image3.png
    Greyscale
.  The patent defines “pharmaceutically acceptable salts” as follows:
		
    PNG
    media_image4.png
    703
    532
    media_image4.png
    Greyscale

Berge (p. 2 Table 1) teaches 53 FDA-approved, commercially marketed salts, including the hydrochloride, fumarate and maleate salts, where hydrochloride salts make up approximately 43% of all FDA-approved commercially marketed salts (p. 2 Table 1).  It is noted that the inventors cite the Berge reference (vide supra) in defining/discussing envisioned pharmaceutically accepable salts of the inventive compounds.
Regarding obviousness of pharmaceutically acceptable salts of a known pharmaceutically effective compound, the factual situation is analogous to Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321, which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as amlodipine was called “unimportant, if not actually irrelevant”. The Court further noted that “upon making a new acid addition salt, it was routine in the art to verify the expected physicochemical characteristics of each salt” (p. 10 lines 99-102), so that if “one skilled in the art would have had a reasonable expectation of success at the time the invention was made” one “merely had to verify that expectation” and learn of these properties (p. 11 lines 6-9). Moreover, the Court found this “analogous to the optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).  Here, as in Pfizer, Inc. v Apotex, the ordinary artisan at the time the application was effectively filed would have found it logical to try to form acid addition salts based on the set of pharmaceutically acceptable acids known to form pharmaceutically acceptable salts, according to , for example, the Berge reference, with a reasonable expectation of success.
 A skilled artisan at the time the application was effectively filed would be motivated to make any of the art-recognized pharmaceutically-acceptable acid addition salts of the recited biologically advantageous active ingredient based on anions well-known in the art, the development process including looking in the prior art to find anions having precedence for use within the pharmaceutical industry, thereby logically using, for example, Berge's list of FDA-approved anions, including the HCl, fumarate or maleate salts, to produce one or more salt forms for ready incorporation into a dosage form, where said skilled artisan would have had a reasonable expectation of success that an acid addition salt of any of the claimed forms could be made and would work for its intended purpose, in the absence of convincing evidence of unexpected results.
Regarding the added limitation of crystallinity of claims 20, 33 and 44, Stieger (p. 183 par. 1) teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, but also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to prepare the known and pharmaceutically advantageous compound demonstrated in U.S. 11,117,889 to be particularly effective biologically, in  a pharmaceutically effective salt in a manner taught by Berge, and in crystalline form in order to accrue the advantages of crystallinity elaborated by Stieger, with a reasonable expectation of success, in the absence of unexpected results.
Regarding the added limitation of substantial freedom of amorphous forms in the claimed crystalline salts of claims 21, 34 and 45, motivated to attain the highest purity possible in a pharmaceutical product destined for administration to a patient, it would have been within the ordinary artisan at the time the application was effectively filed to purify the recited salt forms away from contaminating amophous forms in a routine and conventional manner using available methods such as crystallization and/or chromatographic purification, with a reasonable expectation of success, in the absence of unexpected results.
Allowable Subject Matter
	Claims 1, 4, 11, 23, 36 and 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625